DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 21, 2019 and August 20, 2020 were filed prior to the mailing date of the present, first Official action on the merits.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 recites the limitation "the rheology modifier" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 18 depends from independent claim 1.  However, despite reciting an abrasive composition comprising a polymer binder and a plurality of abrasive particles dispersed in said binder, independent claim 1 does not recite the claimed rheology modifier of dependent claim 18.  For this reason, there is insufficient antecedent basis for the limitation "the rheology modifier" in Applicant’s dependent claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 14-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Pre-Grant Patent Application Publication No. 2014/0099871 A1 to Moren et al. (hereinafter “Moren”).

Referring to Applicant’s independent claim 1, Moren teaches a fixed abrasive buff (See Abstract) comprising: a plurality of fixed abrasive cloths (pars. [0016], [0019], [0056-57]); and a central hub (pars. [0056-57]), wherein the fixed abrasive cloths are attached to the hub (pars. [0016], [0019], [0056-57]), wherein each abrasive cloth comprises an abrasive composition fixed to a fabric (pars. [0016], [0019]), wherein the fabric comprises a nonwoven fabric (par. [0020]), wherein the abrasive composition comprises a polymeric binder and a plurality of abrasive particles dispersed in the polymeric binder (pars. [0027-45]; the second coating and crosslinkable binder precursors of Moren are equivalent to Applicant’s claim term “a polymeric binder”), and wherein the abrasive composition is disposed within the fibers of the fabric (par. [0052]).

Referring to Applicant’s claim 2, Moren teaches the nonwoven fabric comprises a spunbond fabric (par. [0020]).

Referring to Applicant’s claim 3, Moren teaches the spun bond fabric comprises a point bond fabric (pars. [0057], [0059]).

Referring to Applicant’s claim 4, Moren teaches the polymeric binder comprises an acrylic composition (par. [0040]), a styrene butadiene composition (par. [0040]), or a combination thereof (par. [0040]).

Referring to Applicant’s claim 6, Moren teaches the fabric comprises exemplary fabric weights of 130 g/m2, 167 g/m2, 280 g/m2, 285 g/m2 and 193 g/m2 (pars. [0066], [0068-71]; Examples 1-5) and exemplary coated fabric weights of 386 g/m2 and 473 g/m2 (pars. [0067-68]; Examples 1 and 2).  The exemplary uncoated and coated fabric weights taught by Moren anticipate Applicant’s claim range of “at least 25 to not greater than 500 g/m2”. MPEP 2131.03 [R-10.2019] (I)

Referring to Applicant’s claim 7, Moren teaches the abrasive composition comprises an add-on weight of 465 g/m2 (par. [0066]; Example 1).  The exemplary add-on weight taught by Moren anticipates Applicant’s claimed range of “at least 75 to not greater than 500 g/m2”. MPEP 2131.03 [R-10.2019] (I) 

Referring to Applicant’s claim 8, Moren teaches the fixed abrasive buff further comprises a ratio of fabric weight to add-on weight ranges from 1:0.83 (par. [0066-67]; Example 1; {130 g/m2}/{386 g/m2} = 0.83).  The exemplary ratio taught by Moren anticipates Applicant’s claimed ratio of “from 1:0.5 to 1:3”. MPEP 2131.03 [R-10.2019] (I) 

Referring to Applicant’s claim 14, Moren teaches the fabric comprises nylon, cotton, or a combination thereof (par. [0023]).

Referring to Applicant’s claim 15, Moren teaches the abrasive composition is disposed on a first side and a second side of the fabric (par. [0052]).

Referring to Applicant’s claim 16, Moren teaches the abrasive composition comprises exemplary amounts of 42.9, 42.1, 41.2, 42, 41.9, 41, 41.5, 42.5, 39, 32.4 and 27.9 in weight percent of abrasive grains (See Table 8, Examples 5-15) and exemplary amounts of 42.7, 40.1, 38.5, 39.2, 39.3, 37.8, 38.6, 40.8, 44.1, 50.2 and 53.9 in weight percent of the polymeric binder (See Table 8, Examples 5-15).  The exemplary amounts of abrasive grains and polymeric binder in weight percent taught by Moren anticipate Applicant’s claimed ranges of “20 wt% to 90 wt% of abrasive grains” and “10 wt% to 80 wt% of the polymeric binder”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 19, Moren teaches the abrasive composition is disposed from the first side to the second side between fibers of the fabric (par. [0052]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2014/0099871 A1 to Moren et al. (hereinafter “Moren”).

Referring to Applicant’s claim 9, Moren teaches the fabric comprises a thickness of from 1 mm to 20 mm (par. [0024]). The thickness range taught by Moren renders obvious Applicant’s claimed range.  The thickness range taught by Moren overlaps Applicant’s claimed range of “at least 50 microns to not greater than 2000 microns”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 12, Moren teaches the abrasive composition comprises 20 wt% to 60 wt% of the abrasive cloth (par. [0063]). The abrasive composition amount taught by Moren renders obvious Applicant’s claimed range.  The abrasive composition amount taught by Moren lies within Applicant’s claimed range of “15 wt% to 90 wt%”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 13, Moren teaches the abrasive composition comprises 20 wt% to 60 wt% of the abrasive cloth (par. [0063]). The abrasive composition amount taught by Moren renders obvious Applicant’s claimed range.  The abrasive composition amount taught by Moren lies within Applicant’s claimed range of “10 wt% to 85 wt%”. MPEP 2144.05 [R-10.2019] (I)

Claims 5, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2014/0099871 A1 to Moren et al. (hereinafter “Moren”) as applied to claims 1 and 16 above, and further in view of United States Pre-Grant Patent Application Publication No. 2012/0167478 A1 to Herbert (hereinafter “Herbert”).

Referring to Applicant’s claim 5, although Moren teaches the polymeric binder comprises an acrylic composition (par. [0040] of Moren), a styrene butadiene composition (par. [0040] of Moren), or a combination thereof (par. [0040] of Moren), Moren does not teach explicitly any one of the acrylic composition, styrene butadiene, or a combination thereof have “a glass transition temperature (Tg) of at least -30°C and not greater than 5°C” according to Applicant’s claim language.
However, Herbert teaches an abrasive article includes a fibrous substrate, a binder disposed on the fibrous substrate, and abrasive grains in contact with the binder (See Abstract of Herbert).  In at least one embodiment, Herbert teaches the binder securing the abrasive grains to the fibrous material can include an imide cross-linked urethane binder (par. [0018] of Herbert).  In particular, Herbert teaches the imide cross-linked urethane binder is formed of a blocked isocyanate component and an anhydride cross-linking agent (par. [0018] of Herbert).  Herbert teaches the anhydride cross-linking agent can be formed using a maleic anhydride modified styrenic polymer (pars. [0027], [0031] of Herbert) or maleic anhydride modified acrylic polymer (pars. [0027], [0029] of Herbert) or a combination thereof (par. [0027] of Herbert).  Herbert teaches the resultant binder can have a desirable glass transition temperature (par. [0038] of Herbert).  For example, Herbert teaches the glass transition temperature can be at least -20° C., MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 17, Moren does not teach explicitly the fixed abrasive buff disclosed therein includes “a rheology modifier” or that said rheology modifier is present in an amount of “0.1 wt% to 10 wt%” according to Applicant’s claim language.
However, Herbert teaches an abrasive article includes a fibrous substrate, a binder disposed on the fibrous substrate, and abrasive grains in contact with the binder (See Abstract of Herbert).  In at least one embodiment, Herbert teaches the binder securing the abrasive grains to the fibrous material can include an imide cross-linked urethane binder (par. [0018] of Herbert).  Herbert teaches binder formulation can further include fillers, solvents, plasticizers, chain transfer agents, catalysts, stabilizers, dispersants, curing agents, reaction alleviators, agents for influencing the fluidity of the dispersion, and viscosity modifiers (par. [0034], [0063] of Herbert).  In another example, Herbert teaches the binder formulation can include a suspending agent, such as fumed silica (par. [0034], [0063] of Herbert).  There is a reasonable expectation the binder composition of Moren can be modified to include the rheology modifier taught by Herbert.  Both Moren and Herbert teach utilizing a binder composition containing the identical or substantially identical polymeric constituents (pars. [0028-29], [0040] of Moren; pars. [0018], [0027], [0029], [0031] of Herbert).  As both Moren and Herbert teach utilizing said binder compositions for fixed abrasive buffs and binder compositions containing identical or substantially identical polymeric constituents (pars. [0027-45] of Moren; pars. [0018], [0027], [0029], [0031] of Herbert), and Herbert teaches further incorporating fillers including agents for influencing the fluidity of the dispersion, viscosity modifiers, suspending agents, e.g., fumed 
With respect to the amount of rheology modifier present, Moren as modified by Herbert teach the agents for influencing the fluidity of the dispersion, viscosity modifiers, suspending agents are added as fillers and are thus present in minor concentrations (par. [0034] of Herbert).  MPEP 2144.05 [R-10.2019] (II),(A) states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) As Moren as modified by Herbert recognize and appreciate the agents for influencing the fluidity of the dispersion, viscosity modifiers, suspending agents are added in amount designed to control and modify the fluidity and viscosity of the dispersion, the teachings of Moren as modified by Herbert at least suggest an optimum value or workable range of rheology modifier to achieve the desired resultant fluidity of the dispersion.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would find obvious obtaining the optimum value or workable range of the amount of rheology modifier given the teachings of Moren as modified by Herbert.

Referring to Applicant’s claim 18, Moren does not teach explicitly the fixed abrasive buff disclosed therein includes “a rheology modifier” that “comprises a cellulose compound, a fumed silica, a colloidal layered silicate, or a combination thereof” according to Applicant’s claim language.
However, Herbert teaches an abrasive article includes a fibrous substrate, a binder disposed on the fibrous substrate, and abrasive grains in contact with the binder (See Abstract of Herbert).  In at least one embodiment, Herbert teaches the binder securing the abrasive grains to the fibrous material can include an imide cross-linked urethane binder (par. [0018] of Herbert).  Herbert teaches binder formulation can further include fillers, solvents, plasticizers, chain transfer agents, catalysts, stabilizers, dispersants, curing agents, reaction alleviators, or agents for influencing the fluidity of the dispersion (par. [0034], [0063] of Herbert).  In another example, Herbert teaches the binder formulation can include a suspending agent, such as fumed silica (par. [0034], [0063] of Herbert).  There is a reasonable expectation the binder composition of Moren can be modified to include the rheology modifier taught by Herbert.  Both Moren and Herbert teach utilizing a binder composition containing the identical or substantially identical polymeric constituents (pars. [0028-29], [0040] of Moren; pars. [0018], [0027], [0029], [0031] of Herbert).  As both Moren and Herbert teach utilizing said binder compositions for fixed abrasive buffs and binder compositions containing identical or substantially identical polymeric constituents (pars. [0027-45] of Moren; pars. [0018], [0027], [0029], [0031] of Herbert), and Herbert teaches further incorporating fillers including agents for influencing the fluidity of the dispersion, viscosity modifiers, suspending agents, e.g., fumed silica (pars. [0034], [0063] of Herbert), a person having ordinary skill in the art before the effective filing date of the present application would be .  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2014/0099871 A1 to Moren et al. (hereinafter “Moren”) in view of United States Pre-Grant Patent Application Publication No. 2012/0167478 A1 to Herbert (hereinafter “Herbert”).

Referring to Applicant’s independent claim 20, Moren teaches a fixed abrasive buff (See Abstract) comprising: a plurality of fabric layers (pars. [0016], [0019], [0056-57]); and an abrasive composition fixed to each of the fabric layers (pars. [0016], [0019], [0052]), wherein the abrasive composition is disposed at least partially within each of the fabric layers (par. [0052]), wherein the abrasive composition comprises a polymeric binder and a plurality of abrasive particles dispersed in the polymeric binder (pars. [0027-45]; the second coating and crosslinkable binder precursors of Moren are equivalent to Applicant’s claim term “a polymeric binder”), wherein the fabric layer comprises a nonwoven spun bond point bond fabric (pars. [0020], [0057], [0059]), and wherein the polymeric binder the polymeric binder comprises a styrene butadiene composition (pars. [0028], [0040]).
Although Moren teaches the polymeric binder comprises an acrylic composition (par. [0040] of Moren), a styrene butadiene composition (par. [0040] of Moren), or a combination 
However, Herbert teaches an abrasive article includes a fibrous substrate, a binder disposed on the fibrous substrate, and abrasive grains in contact with the binder (See Abstract of Herbert).  In at least one embodiment, Herbert teaches the binder securing the abrasive grains to the fibrous material can include an imide cross-linked urethane binder (par. [0018] of Herbert).  In particular, Herbert teaches the imide cross-linked urethane binder is formed of a blocked isocyanate component and an anhydride cross-linking agent (par. [0018] of Herbert).  Herbert teaches the anhydride cross-linking agent can be formed using a maleic anhydride modified styrenic polymer (pars. [0027], [0031] of Herbert) or maleic anhydride modified acrylic polymer (pars. [0027], [0029] of Herbert) or a combination thereof (par. [0027] of Herbert).  Herbert teaches the resultant binder can have a desirable glass transition temperature (par. [0038] of Herbert).  For example, Herbert teaches the glass transition temperature can be at least -20° C., such as at least -15° C., or even at least -5° C (par. [0038] of Herbert).  There is a reasonable expectation the binder composition of Moren can exhibit and possess the glass transition temperature taught by Herbert.  Both Moren and Herbert teach utilizing a binder composition containing cross-linked blocked urethanes (pars. [0028-29] of Moren; pars. [0018], [0027], [0029], [0031] of Herbert) and, in particular, precursors utilizing acrylic, styrene-butadiene and mixtures thereof (par. [0040] of Moren; pars. [0027], [0031] of Herbert).  As both Moren and Herbert teach utilizing said binder compositions for fixed abrasive buffs and binder compositions containing identical or substantially identical polymeric constituents (pars. [0027-45] of Moren; pars. [0018], [0027], [0029], [0031] of Herbert), and Herbert teaches those identical or MPEP 2144.05 [R-10.2019] (I) 

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose nor render obvious all the cumulative limitations of dependent claim 10, including the claimed subject matter of intervening dependent claim 9, with particular attention to “wherein the abrasive composition comprises a thickness of a thickness of 
Moren teaches the fabric disclosed therein comprises a thickness of from 1 mm to 20 mm (par. [0024]).  The minimum thickness of 1 mm taught by Moren is over three (3) times larger than the highest thickness value recited in the claimed thickness range of Applicant’s dependent claim 10.  For this reason, there is no obvious reason to modify the teachings of Moren with the teachings of Herbert, or any other relevant prior art reference, and teach “wherein the abrasive composition comprises a thickness of a thickness of at least 60 microns to not greater than 300 microns” according to Applicant’s dependent claim 10.  As Applicant’s dependent claim 11 depends from dependent claim 10, there is no obvious reason to modify the teachings of Moren with the teachings of Herbert, or any other relevant prior art reference, and teach “further comprising a ratio of fabric thickness to abrasive composition thickness ranging from of 1:0.2 to 1:0.8” according to Applicant’s dependent claim 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731